Citation Nr: 0010123	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 18 to June 24, 
1943.

This appeal arose from a September 1997 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefit sought.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing his case.



FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from PTSD which can be related to his 
period of service.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's service medical records included a normal 
induction examination conducted in March 1943.  On June 2, 
1943, he was diagnosed with a psychoneurosis, anxiety type, 
manifested by nervousness, headaches, weakness, fatigue, 
anxiety, tremors, palpitations, precordial pain, shortness of 
breath, inability to sleep and a fear of guns and gunfire.  
It was noted that he had been anxious for approximately 4 
years.  He noted that, prior to induction, he had been unable 
to hold a job because of nervousness.  His condition was 
noted to have existed prior to induction.  On June 10, 1943, 
he was noted to have been emotionally unstable for four or 
more years.  His reaction pattern was found to have followed 
a chronic anxiety trend.

The veteran was examined by VA in June 1945.  He stated that 
he had had scholastic difficulties and had quit school at age 
17.  He had worked for about three months as a laborer but 
had to leave that employment because of his nervousness.  He 
then took a public relations position, which lasted about 5 
months; again, he had to leave due to complaints of 
nervousness.  After 4 weeks in service, he had become 
jittery, nervous, excitable and had trouble sleeping.  He 
complained of being over-emotional at work.  He had worked at 
many different places since his return from service.  His 
mood was described as "sunshiny" and cooperative.  There 
were no tremors and no startle reaction.  He displayed vague 
over-activity with traces of anxiety.  The diagnosis was 
moderate anxiety psychoneurosis.

A July 1946 VA examination of the veteran noted that he 
cooperated fairly well with some exaggeration.  He had 
impairment of memory and reported that he had floated from 
job to job, as he had done prior to service.  He commented 
that nervousness had existed his entire life.  The diagnosis 
was mild psychoneurosis due to inadequate personality.  A 
September 1947 VA examination noted that he had no delusions, 
hallucinations or illusions.  The diagnosis was mild 
psychoneurosis.  An April 1952 VA examination commented that 
the veteran had multiple complaints with hysterical features.  
He adopted a complaining tone to express his many references 
to ill health.  He was relevant, with a spontaneous stream of 
thought.  The diagnosis was chronic conversion reaction.

Private physicians noted in August 1955 and February 1956 
that the veteran suffered from a psychoneurosis, which the 
latter statement referred to as hysteria.  A June 1969 VA 
examination diagnosed an anxiety state.  He was noted to be 
fearful, highly over-active and shaky.  In August 1971, he 
was re-examined by VA.  He was in good contact, and was 
relevant and coherent.  He was very spontaneous and talkative 
and was very concerned about his physical condition.  There 
were no delusions, persecutory ideas or ideas of reference.  
The diagnosis was anxiety reaction.  The veteran also 
submitted 14 lay statements which, in essence, stated that he 
had been psychiatrically normal prior to his brief period of 
service.

The veteran was then seen on an outpatient basis by VA 
between February and July 1997.  He stated during this 
treatment that a friend of his had been killed during basic 
training when a machine gun mount failed and he was struck 
with bullets.  During sessions, he would become tearful and 
seemed emotionally fragile.  On March 18, he stated that he 
had nightmares and was easily startled by loud noises.  He 
also complained of anger, nervousness and depression.  He 
would become tearful whenever he discussed basic training.  
The examiner commented that he seemed to have PTSD 
symptomatology caused by his experiences in the military.  On 
April 1, the examiner stated that the veteran suffered from 
fear and anxiety that seemed to "shut down" his ability to 
cope with life for short periods of time, which seemed to be 
triggered by his experiences while serving in basic training.  

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  While the VA records from 
1997 referred to some symptoms of PTSD, there was no 
confirmed final diagnosis of this disorder.  Rather, the 
veteran has been noted to suffer from an anxiety neurosis 
that has been present for a number of years.  Clearly, an 
unequivocal diagnosis of PTSD has not been established.  As a 
consequence, the first prong of the test to establish a well 
grounded claim pursuant to Cohen, supra., has not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is noted that there is no evidence to suggest 
that the veteran was ever engaged in combat.  On the 
contrary, the evidence indicates that the veteran was still 
in basic training at the time of his separation from service 
in June 1943.  According to Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993), when it has been determined that a veteran was not 
engaged in combat, "...the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's testimony as 
to the occurrence of the claimed stressor."  See also Swann 
v. Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is no evidence in the record that the 
veteran experienced, witnessed or was confronted with an 
event or events that involved the actual or threatened death 
or serious injury to self or others, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran alleged in 1997 that a friend of his had been killed 
during basic training, it is significant that he made no 
mention of this incident at the time that he was examined for 
his complaints of nervousness in service.  He has offered no 
corroboration that his alleged stressor occurred.  As a 
result, the second prong of the Cohen test, the incurrence of 
a stressor, has not been met. 

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus in moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


